Citation Nr: 1541000	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 2001 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for a left knee disorder and PTSD.  

The Veteran requested a hearing in his substantive appeal and one was scheduled in September 2015; however, the Veteran did not report at the scheduled time, and has not provided good cause for his absence.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Veteran initially filed a claim of service connection for PTSD; however, because the evidence reflects that he has also been found to have adjustment disorder and a mood disorder, the Board has re-characterized the issue as indicated on the title page, in order to ensure full development of his claim.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA medical records reflecting treatment in September 2009 show that the Veteran reported that he had been admitted to a substance abuse rehabilitation facility called New Beginnings in Americus, Georgia, in 2006.  In addition, he reported that he was admitted to another rehabilitation facility in July 2009, where he was treated for two months.  These records are not part of the claims file and should be obtained and associated with the record.

In June and September 2012, the RO sent a request to the commander of the 
United States Army Reserve Command at Fort Bragg for service treatment records for the period from September 20, 2004, to August 17, 2007.  The RO additionally requested confirmation of service dates, including dates that were active duty and active duty for training.   The RO sent the Veteran a letter in September 2012, informing him that this request had been made, and asking him to provide any records in his possession, or to inform VA if he did not have any service during this time period.  The Veteran's online claims file does not include any response to the June and September 2012 requests for records or to the September 2012 letter to the Veteran.  On remand, these records should be obtained and associated with the claims file.  If the records are unavailable, this should be documented in the record.

The Veteran has contended that he injured his left knee in service, and that he has had problems with his left knee since the injury.  September 2009 VA medical records show that the Veteran has a current diagnosis of a medial meniscus tear in his left knee.  As such, the Veteran should be provided with a VA examination to determine whether his left knee disorder is related to service.

The Veteran has claimed that he has PTSD as a result of service.  He was provided with a VA examination in May 2013.  The examiner diagnosed cannabis dependence and alcohol use in partial remission and noted that the Veteran did not have any other diagnosed psychiatric disorders.  The Board, however, notes that VA medical records in the claims file reflect that the Veteran has been diagnosed as having adjustment disorder and  a mood disorder.  See August 2009, February 2010 VA medical records.  As such, the VA examiner who provided with May 2013 examination should be asked to opine as to whether the Veteran has had an acquired psychiatric disorder at any time over the appeals period and whether such disorder is related to service.  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's psychiatric symptoms, including records from New Beginnings in Americus, Georgia, in 2006 and an additional substance abuse rehabilitation facility from July to September 2009.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Follow up on the June and September 2012 letters sent to obtain the Veteran's service dates and records from the United States Army Reserve.  If it is determined that the Veteran did not have service in the Reserves or if the records are unavailable, this should be documented in the record.
 
3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's left knee disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) must be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder was caused by or is etiologically related to any incident of active duty.

The examiner must address the Veteran's contentions of an in-service left knee injury and continued symptoms since the injury.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a left knee injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  Request that the VA examiner who provided the May 2013 examination and opinion review the record and provide an opinion as to the etiology of any diagnosed psychiatric disorders in the record.  If the May 2013 examiner is not available, request opinion from a similarly qualified examiner.  If further examination or testing is needed, this should be undertaken. 

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any of the diagnosed psychiatric disorders shown in the record, to include mood disorder not otherwise specified (August 2009) and adjustment disorder (February 2010) were caused by or are etiologically related to any incident of active duty.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




